Reversed by published opinion. Judge LUTTIG wrote the majority opinion, in which Judge WILLIAMS joined. Judge PHILLIPS wrote a dissenting opinion.
OPINION
LUTTIG, Circuit Judge:
Gloria Wilkes sued the County of Florence, South Carolina and its Director of Buildings and Grounds, LeGrand Young, in federal district court, alleging a cause of action under 42 U.S.C. § 1983 and seven supplemental causes under South Carolina tort law, all arising from her arrest for failing to appear in court as required by a parking summons. A jury returned a verdict for Wilkes on her section 1983 claim and one of her state law claims, awarding damages in the sum of $40,-000.00 against Young and Florence County, and further awarding punitive damages of $7,500.00 against Young alone. Young and Florence County now appeal the judgment against them. Finding no violation of Wilkes’ federal rights, and also finding that Wilkes failed to establish the elements of the tort of intentional infliction of emotional distress, we reverse the judgment below.
I.
On October 17,1989, Gloria Wilkes’ daughter parked Wilkes’ car illegally in the parking lot of the Florence County Public Services Building. The car was ticketed with a summons requiring the owner of the car— Wilkes — to appear in magistrate court at 10:00 a.m. on November 10, 1989. When Wilkes’ daughter told her about the ticket, Wilkes simply instructed her daughter to “check into it,” J.A. at 34, and apparently never herself read the ticket. Neither Wilkes nor her daughter appeared in magistrate court on the specified date.
LeGrand Young reported to magistrate court on November 10, 1989, to testify regarding the ticket issued to Wilkes. In response to Wilkes’ failure to appear in court, the magistrate instructed Young to complete the necessary paperwork. Young approached the magistrate’s secretary and told her that Wilkes had not appeared in court and that he had been told to fill out the *1364necessary papers. The secretary told Young that she did not have time to type out an affidavit but, if he signed the form, she would fill it out with the simple information that he had just provided her. The affidavit signed by Young and completed by the secretary reads in relevant part that, on November 10, 1989, Wilkes
faii[ed] to report to Magistrate Court as required by a Summons that she received on [October 17,1989] for Parking in A Fire Lane, thus violating [South Carolina] Code [§] 17-15-90.1 Incident happened in the [pjarking [l]ot of the Florence County Public Service B[uilding].
J.A. at 116. On the strength of this affidavit, a warrant for Wilkes’ arrest was issued. A deputy sheriff subsequently met Wilkes at her place of employment around lunchtime, and explained that he had come because of her failure to appear as required by the ticket. Wilkes admitted knowing that her daughter had received the ticket, and agreed to drive down to the magistrate’s office to resolve the matter. The magistrate was not present, however, and Wilkes was detained for three to four hours, at which point bond was posted and Wilkes was released. Wilkes’ bond was ultimately returned to her and the failure to appear charge dismissed.
Wilkes subsequently brought this action against Young and the County of Florence in federal district court, contending that both were liable to her under 42 U.S.C. § 1983. Wilkes also alleged seven supplemental state tort claims, of which all but three were dismissed by the court. After a trial, the jury rendered a verdict for Wilkes on her section 1983 cause of action and on her state law cause of action for intentional infliction of emotional distress. The jury awarded Wilkes damages in the sum of $40,000.00 against both Young and Florence County, and additionally imposed punitive damages in the amount of $7,500.00 against Young alone. The district court denied the defendants’ motions for Judgment Notwithstanding a Verdict and a new trial, and entered judgment for Wilkes in accordance with the jury’s verdict. Young and Florence County appeal the judgment against them.
II.
A.
Appellants first argue that the jury’s verdict imposing section 1983 liability cannot stand because Wilkes failed to prove any violation of her constitutional rights. We agree.
Wilkes contends, as she did below, that Young violated her Fourth Amendment rights by submitting a false affidavit to secure a warrant for her arrest.2 Evidently assuming that Young’s sworn statement that Wilkes “received” the ticket could only mean that she actually took physical possession of it, Wilkes argues that for Young to have made this statement when in fact he did not know whether Wilkes had personally received the ticket constituted “blatant misconduct” that violated her Fourth Amendment rights. We are not persuaded.
As an initial matter, we doubt that any reasonable juror could find that Young-lied by stating that Wilkes “received” the parking ticket, since, as a matter of common sense, the statement that Wilkes “received” a *1365ticket in fact means nothing more or less than that the ticket was placed on the windshield of her car, a fact which no one disputes. See, e.g., United States v. Ventresca, 380 U.S. 102, 108-09, 85 S.Ct. 741, 745-46, 13 L.Ed.2d 684 (1965) (warrant affidavits to be construed in “commonsense and realistic” way, not “grudgingly” or “hypertechnically”). More importantly, even conceding that reasonable jurors could read Young’s statement as stating that Wilkes herself physically received the ticket, and therefore could find that the statement was a misrepresentation (since Young did not at the time know, as we do now, that Wilkes actually had notice of the ticket), Young still committed no Fourth Amendment violation. It is well-established that a false or misleading statement in a warrant affidavit does not constitute a Fourth Amendment violation unless the statement is “necessary to the finding of probable cause.” Franks v. Delaware, 438 U.S. 154, 156, 98 S.Ct. 2674, 2676, 57 L.Ed.2d 667 (1978); see, e.g., United States v. George, 971 F.2d 1113, 1123 at n. 15 (4th Cir.1992). Here, probable cause for Wilkes’ arrest plainly existed even in the absence of Young’s ;purported misrepresentation; thus, even accepting Young’s statement as a lie, it could not possibly have constituted a Fourth Amendment violation because the material falsely represented was altogether unnecessary to the magistrate’s finding of probable cause.
The affidavit before the magistrate presented him with the facts that Wilkes’ car had been parked illegally, that Wilkes had “received” a summons for this parking violation, that the summons directed her to appear in court and that Wilkes failed to appear in court as required. Even if it is assumed that Young, by using the word “received,” intended deliberately to mislead the magistrate into believing that Wilkes received the summons in person, rather than on her car, his statement plainly conveys, even without the possible inference that she personally received the summons, the uncon-troverted fact that the ticket had been placed on Wilkes’ car. See Franks, 438 U.S. at 156, 98 S.Ct. at 2676 (false material must be “set to one side”). This information, together with the other uncontroverted facts set forth in the affidavit, easily established probable cause that Wilkes failed to appear as required by the parking summons.
Probable cause only requires enough evidence “‘to warrant a man of reasonable caution in the belief that’ an offense has been or is being committed.” Brinegar v. United States, 338 U.S. 160, 175-76, 69 S.Ct. 1302, 1311, 93 L.Ed. 1879 (1949) (quoting Carroll v. United States, 267 U.S. 132, 162, 45 S.Ct. 280, 288, 69 L.Ed. 543 (1925) (footnote omitted)). That the ticket requiring Wilkes to appear in court was placed on her car obviously provides more than ample evidence to establish a reasonable belief, if not a legal certainty, that Wilkes had notice of her obligation to appear. Cf. Saukstelis v. City of Chicago, 932 F.2d 1171, 1173 (7th Cir.1991) (“parking ticket is itself a notice”); Morris v. City of New York Parking Violations Bureau, 527 F.Supp. 724, 726 (S.D.N.Y.1981) (parking summons placed on car but alleged never to have been received provides prior notice of car seizure for unpaid summonses). This information, combined with the uncontroverted fact that Wilkes did not appear, indisputably supported a reasonable belief that Wilkes failed to appear as required by the parking summons.3 Because probable cause for Wilkes’ arrest obviously existed even in the absence of Young’s purported misrepresentation that Wilkes herself physically received the ticket, Young’s statement *1366was “[unnecessary to the finding of probable cause,” Franks, 438 U.S. at 156, 98 S.Ct. at 2676, and, therefore, altogether immaterial for Fourth Amendment purposes. Because Wilkes proved no violation of her constitutional rights, she cannot possibly prevail on her section 1983 claim, and we accordingly reverse the imposition below of section 1983 liability.
B.
We are equally unpersuaded that South Carolina law permitted the jury’s verdict for Wilkes on her state law cause of action for intentional infliction of emotional distress.
The Supreme Court of South Carolina has clearly specified that, in order to recover for the tort of intentional infliction of emotional distress (also known as the tort of outrage), a plaintiff must prove that—
(1) the defendant intentionally or recklessly inflicted severe emotional distress or was certain or substantially certain that such distress would result from his conduct;
(2) the conduct was so “extreme and outrageous” as to exceed “all possible bounds of decency” and must be regarded as “atrocious, and utterly intolerable in a civilized community;”
(3) the actions of the defendant caused the plaintiffs emotional distress; and
(4) the emotional distress suffered by the plaintiff was “severe” so that “no reasonable man could be expected to endure it.”
Ford v. Hutson, 276 S.C. 157, 276 S.E.2d 776, 778 (1981) (quoting Vicnire v. Ford Motor Credit Co., 401 A.2d 148 (Me.1979) (quoting Restatement (Second) of Torts § 46, Comment i, d, j)). We have no doubt that Wilkes’ brief detention caused her some distress. However, even assuming that the jury could have found under Ford’s third prong that Young’s conduct caused this distress, Wilkes has failed altogether to establish either the state of mind, the conduct or the suffering necessary to recover for the tort of outrage.
First, Wilkes presented no evidence that Young intentionally or recklessly inflicted any harm. Allowing that the jury might have found that Young was, by signing the blank affidavit, reckless as to the affidavit’s accuracy, there is no evidence whatsoever that he either knew or should have known that signing the affidavit would inflict severe emotional distress. Second, for Young, a maintenance man, to have reported to the magistrate’s secretary, as instructed by the magistrate himself, that Wilkes failed to appear as required by the ticket she had received, and then, at the secretary’s behest, to have signed a blank affidavit, simply does not rise to the level of conduct required under South Carolina law to establish the tort of outrage. However one characterizes Young’s rather innocuous conduct, it is simply beyond the realm of reasonableness to suggest that it “was so ‘extreme and outrageous’ as to exceed ‘all possible bounds of decency’” or that it was “ ‘atrocious, and utterly intolerable in a civilized community.’” Ford, supra, 276 S.E.2d at 778 (citations omitted). Finally, Wilkes failed to adduce evidence that she suffered emotional distress severe enough to satisfy the elements of the tort of outrage. Although, like any arrest, Wilkes’ rather routine three-to-four hour detention at the Florence County Sheriffs Office was surely an unpleasant experience, the suffering it caused to Wilkes cannot plausibly be described as so severe that “ ‘no reasonable man could be expected to endure it.’” Id.
Quite plainly, Wilkes failed to set forth facts which jurors could reasonably regard as establishing the elements of the tort of outrage. Under South Carolina law, therefore, Wilkes’ outrage claim should properly have been withheld from the jury, Todd v. South Carolina Farm Bureau Mutual Insur. Co., 283 S.C. 155, 321 S.E.2d 602, 609 (Ct.App.1984), quashed on other grounds, 287 S.C. 190, 336 S.E.2d 472 (1985) (it is for court to determine in the first instance whether defendant’s acts were so outrageous as to establish liability for infliction of severe distress), and we accordingly reverse the judgment for Wilkes on that count.4
*1367III.
For the above-stated reasons, we reverse the district court’s judgment imposing section 1983 and state tort liability on both Young and the County of Florence.

REVERSED.


. The citation to S.C.Code § 17-15-90, which addresses failure to appear following arrest and release on personal recognizance, is obviously a clerical error. The intended citations presumably were to S.C.Code §§ 56-5-710(1) (giving local authorities the power to regulate parking of vehicles) and 56-5-730 (making it a misdemean- or not to perform any act required in chapter 5 of title 56). Because it appears that section 56-5-710(1) authorized the issuance of the summons ordering Wilkes to appear in magistrate court, it would clearly have been a misdemeanor under section 56-5-730 for Wilkes to have failed to appear, contrary to the suggestion in the dissent, post at 1371-72. Cf. 1989 S.C. Op. Atty. Gen No. 89-88, p. 237 (misdemeanor violation of § 56-5-730 to refuse to obey order issued pursuant to authority in chapter 5).


. Wilkes also set forth a substantive due process claim in her complaint, although she has wisely elected not to press this claim on appeal. As the Supreme Court has recently ruled, an individual alleging that he was prosecuted in the absence of probable cause states no substantive due process claim. Albright v. Oliver, — U.S. -, 114 S.Ct. 807, 127 L.Ed.2d 114 (1994). Such a claim, the Court held, can only be judged under the Fourth Amendment. Id. -, 114 S.Ct. at 810-12.


. In fact, the only information even potentially relevant to the failure to appear offense not known to Young when he signed the affidavit was whether Wilkes ever had actual notice of her duty to appear. (Of course, we now know that Wilkes actually did know about the ticket and could only have been unaware of her obligation to appear in court by negligently failing to read it.) However, whether or not proof that Wilkes knew of the ticket would be necessary to convict her of the failure to appear offense, it is beyond question that such proof is not necessary to establish probable cause to arrest her for not appearing in court in response to the express requirement of the summons. See, e.g., Bennett v. City of Grand Prairie, Texas, 883 F.2d 400, 405 (5th Cir.1989) (probable cause "requires 'much less evidence’ than is required to convict”) (citation omitted); see also Brinegar, 338 U.S. at 173, 69 S.Ct. at 1309 (large difference in "quanta and modes of proof” between establishing guilt and probable cause).


. We note as well that the South Carolina Tort Claims Act would appear to preclude recovery for any loss resulting from intentional infliction *1367of emotional harm. S.C.Code § 15-78-30(b), (f) (Supp.1990).